
	
		III
		109th CONGRESS
		2d Session
		S. RES. 522
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2006
			Mr. Frist (for himself,
			 Mr. Alexander, Mr. Warner, and Mr.
			 Allen) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Celebrating the 150th anniversary of the
		  cities of Bristol, Tennessee and Bristol, Virginia.
	
	
		Whereas the twin cities of Bristol, Tennessee and Bristol,
			 Virginia were officially chartered in 1856, celebrated the Bristol Centennial
			 in 1956, and have organized to celebrate the Bristol Sesquicentennial in
			 2006;
		Whereas the Bristol Sesquicentennial theme,
			 Celebrating 150 Years of Heritage and Harmony underscores the
			 duality of Bristol as a cohesion of 2 separate cities with 1 communal
			 spirit;
		Whereas the Bristol Sign, listed in the
			 National Register of Historic Places, serves to exemplify the communal spirit
			 of Bristol, bridge the States of Tennessee and Virginia over the cooperatively
			 named State Street, and declare Bristol A Good Place to
			 Live;
		Whereas the people of Bristol continue to work to preserve
			 structures of historical significance, including the Paramount Theatre, the Old
			 Customs House, and the historic train station;
		Whereas the phonographic recordings known as the Bristol
			 Sessions launched the country music careers of the Carter Family, the
			 Stonemans, and Jimmie Rogers, and prompted historians to describe Bristol as
			 the Big Bang of modern country music;
		Whereas country music is a central part of the history of
			 Bristol, which Congress recognized as the Birthplace of Country
			 Music;
		Whereas the history and economic development of Bristol is
			 intimately tied to commercial transportation and Bristol countinues to serve as
			 an important commercial hub for the surrounding region; and
		Whereas automotive racing is integral to the identity of
			 Bristol and the World's Fastest Half-Mile at the Bristol Motor
			 Speedway continues to offer exciting events to scores of racing fans: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)acknowledges the
			 cultural and historic achievements of the people of Bristol, Tennessee and
			 Bristol, Virginia; and
			(2)congratulates the
			 twin cities of Bristol on their sesquicentennial.
			
